PER CURIAM.
The State correctly concedes that the trial court erred in departing from sentencing guidelines in sentencing defendant for a violation of probation when departure was based on a crime for which defendant was acquitted. Lambert v. State, 545 So.2d 838 (Fla.1989); Bell v. State, 545 So.2d 861 (Fla.1989); Tuthill v. State, 518 So.2d 1300 (Fla. 3d DCA 1988). A one cell increase, as provided in the guidelines, is the only allowable departure, Hamilton v. State, 548 So.2d 234 (Fla.1989); Mitchell v. State, 554 So.2d 572 (Fla. 3d DCA 1989); Fla.R.Crim P. 3.701(d)(14), if departure is appropriate.
Sentence vacated; remanded for resen-tencing.